Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner charged with the present case has changed.  See contact information below.  Responsive to communications filed 07/12/2021.
Priority
This application, Pub. No. US 2019/0145987 A1, published 05/16/2019, is a National Stage (371) entry of PCT Application No. PCT/EP2017/059459, filed 04/21/2017, which claims foreign priority to Application No. EP 16166588.0, filed 04/22/2016.
Status of Claims
Claims 1-5, 9, 11, 12, 16-18, 20, 22, 24, 26, 30, 31, 35, 38 and 39 are currently pending.  Claims 4, 5, 9, 11, 12, 16-18, 20, 22, 24, 26, 30, 35, 38, and 39 are withdrawn from consideration as being directed to non-elected subject matter pursuant to the election/restriction requirement mailed 09/15/2020.  Claims 1, 22, 24, 26 and 35 have been amended, as set forth in Applicant’s amendment filed 07/12/2021.  Claim 18 is amended, and Claims 22, 24 and 26 are cancelled, as set forth in Examiner’s amendment below.  Claims 1-5, 9, 11, 12, 16-18, 20, 30, 31, 35, 38 and 39 are allowed.

Withdrawn Objections/Rejections
The objections to / rejections of the claims set forth in the Office Action mailed 04/12/2021 are withdrawn in view of Applicant’s amendment of the claims.
Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner's amendment was given in the telephone interviews with Judith L. Stone-Hulslander on 09/22/2021 and 09/24/2021. 
In Claim 18, line 3, please delete “claim 1” and insert -- claim 2 --.

Claims 22, 24 and 26 are cancelled.

Rejoinder
Claims 1-3 and 31 are directed to an allowable product.  Claims 4, 5, 9, 11, 12, 16-18, 20, 30, 35, 38 and 39, drawn to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups I-VIII, as set forth in the Office action mailed on 09/15/2020, is hereby withdrawn.  In view of the withdrawal of the restriction/election requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-5, 9, 11, 12, 16-18, 20, 30, 31, 35, 38 and 39 are allowed and renumbered as Claims 1-17.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-5, 9, 11, 12, 16-18, 20, 30, 31, 35, 38 and 39 are allowed because the prior art does not teach or fairly suggest the claimed binding molecule, which binding molecule is a single domain antibody comprising a complementarity determining region 1 (CDR1) defined by the amino acid sequence of SEQ ID NO 9, a complementary determining region 2 (CDR2) defined by the amino acid sequence of SEQ ID NO 10, and a complementary determining region 3 (CDR3) defined by the amino acid sequence of SEQ ID NO 11, and methods of its using.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641